IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30527
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KEVIN A. YANCY, a/k/a Kevin Yancy,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 94-CR-178
                       - - - - - - - - - -
                           June 10, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Kevin A. Yancy has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967), and we

have independently reviewed counsel's brief, the points raised by

Yancy in response to that brief, and the record, and found no

nonfrivolous issue under the extant jurisprudence.     Accordingly,

counsel is excused from further responsibilities herein and the

APPEAL IS DISMISSED.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.